Citation Nr: 1226359	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-43 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claim of service connection for tinnitus.

The Board recognizes that the RO reopened the tinnitus claim in the statement of the case (SOC) issued in October 2009.  However, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received sufficient to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied the service connection for tinnitus.  

2.  Additional evidence received since the January 2004 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has tinnitus that is as likely as not related to his active duty service. 


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).
2.  The evidence received since the January 2004 rating decision is new and material as to the issue of service connection for tinnitus, and that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for tinnitus and the underlying claim for service connection for tinnitus, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Merits of the New & Material Claim

In a January 2004 decision, the RO denied the Veteran's claim of service connection for tinnitus because the evidence did not show that the currently diagnosed tinnitus either occurred in or was caused by service.  Notice of the denial was sent to the Veteran in January 2004.  The Veteran did not appeal that denial.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the January 2004 rating decision consists of the service treatment records (STRs), private treatment records, and the report of a VA audiology examination conducted in November 2003.  The STRs as well as the private treatment records were absent any diagnosis of or treatment for tinnitus.  The November 2003 VA examiner diagnosed the Veteran with tinnitus but noted that the Veteran reported the onset of the condition as "approximately in the 1980's."  The examiner thus concluded, "[t]here are no documented complaints of tinnitus found in the Veteran's service medical records.  The Veteran stated that he has noticed the tinnitus since the 1980's.  Due to the lack of documentation and the delay of onset reported by the Veteran it is not as least as likely as not that the tinnitus is related to military service."

Accordingly, at the time of the last final denial of the Veteran's service connection claim, the STRs were negative for tinnitus, there was no evidence of medical nexus between the Veteran's post-service tinnitus and his military service, and there was no evidence of continuity of symptomatology dating from the Veteran's service.  Thus, the RO denied the Veteran's claim of entitlement to service connection for tinnitus in the January 2004 rating decision.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

Relevant evidence received since the January 2004 denial consists of a private audiologist's opinion dated July 2009 and the report of a VA examination dated in May 2012.  In the opinion dated July 2009, the private audiologist, Dr. A.L., concluded that the Veteran's tinnitus was as likely as not related to his in-service noise exposure.  With respect to the May 2012 VA audiology examination report, the examiner indicated that it is "[a]t least as likely as not (50% probability or greater) caused by or a result of military noise exposure."

The Board finds that the July 2009 opinion from Dr. A.L. and the May 2012 VA examination report, which are presumed credible, see Justus, supra, constitute new and material evidence.  This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim for service connection for tinnitus-namely evidence of a medical nexus between the Veteran's current tinnitus and his military service.  Thus, it raises a reasonable possibility of substantiating the claim.  Thus, the claim of service connection for tinnitus is reopened based on the receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Merits of the Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran asserts that he has tinnitus which is due to in-service noise exposure.  See, e.g., the Veteran's VA Form 9 dated November 2009.  In particular, he maintains that he sustained acoustic trauma when he was routinely exposed to engine room and artillery noise during his naval service.  See the July 2009 opinion from Dr. A.L. and the VA examination report dated May 2012.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed tinnitus was incurred during his active duty service.

The Board notes that the Veteran has alternatively asserted entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss.  See the VA Form 9 dated November 2009.  As the Board is granting the Veteran's claim on a direct basis, the merits of these secondary service connection contentions need not be considered herein.

The Board acknowledges that the Veteran's STRs, including his January 1968 separation examination, are absent of any documentation of in-service complaints of, or treatment for, tinnitus or related audiological complaints.

The record demonstrates that the Veteran served on active duty from February 1965 to January 1968.  He served aboard the U.S.S. HERBERT J. THOMAS and the U.S.S. LOFBERG.  Further, his DD-214 shows that his military occupational specialty (MOS) was that of fireman.  As to the in-service noise exposure, the Board recognizes that the Veteran would likely have been exposed to repetitive boiler room noise in his MOS of fireman.  In-service exposure to artillery noise while aboard ship is conceded.  Moreover, as the Veteran is currently service connected for hearing loss (see the rating decision dated October 2009), in-service noise exposure has been conceded by the RO.  The Board therefore finds that the Veteran did indeed incur in-service acoustic trauma.

The Veteran has indicated that he was evaluated for tinnitus as early as 1975.  See the VA Form 21-4142 dated February 2003.  However, no such evidence is of record.  VA treatment records dated in July 2010 document an ongoing diagnosis of tinnitus.  See the active problem list dated in July 2010.

As indicated above, the Veteran was initially afforded a VA examination in November 2003 at which time the examiner noted the Veteran's report that his tinnitus symptoms began in "approximately the 1980's."  The examiner thus concluded that, "[d]ue to the lack of documentation and the delay of onset reported by the Veteran, it is not as least as likely as not that the tinnitus is related to military service."

In this regard, the Board observes that, in his current July 2008 claim and subsequent statements, the Veteran indicated that the onset of his tinnitus was during his military service.  In support of his claim, the Veteran submitted a July 2009 opinion from Dr. A.L.  In her detailed letter, Dr. A.L. opined that it "is more likely than not that this Veteran's tinnitus and hearing loss is related to his military noise exposure and it may have worsened as a civilian."  She explained that "[m]edical treaties indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Kasper et. al., eds., 16th ed. 2005).  In this particular case, I believe that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, i.e., in-service exposure to noise."  She further opined that, "[a]ccording to the American College of Occupation and Environmental Medicine, noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals."

Due to the conflicting medical evidence, the Veteran was afforded another VA audiological examination in May 2012.  In his report dated May 2012, the examiner reviewed the claims file including the service treatment records, the November 2003 VA examination report, and the July 2009 opinion from Dr. A.L., and concluded that the Veteran's tinnitus is "[a]t least as likely as not (50% probability or greater) caused by or a result of military noise exposure."  He explained, "[t]he last time he was evaluated by VA audiology (2003) [the Veteran] stated he began to notice tinnitus in the 1980's.  Today he says he began to notice it in the 1960's.  He was likely exposed to high noise levels in the military.  Giving him the benefit of the doubt, it is as likely as not that his tinnitus is related to military noise exposure."

Thus, based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  First, as previously noted herein, the July 2009 private opinion and May 2012 VA examiner's opinion support a finding of a nexus between the Veteran's conceded in-service acoustic trauma and his currently diagnosed tinnitus.  Indeed, and in this regard, the Board notes that the Veteran is already service-connected for bilateral hearing loss (0%).  That the Veteran has service-connected hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.

Second, the Veteran has described constant tinnitus since service.  He is competent to report his symptomatology of ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994). A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Accordingly, the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The Board will resolve reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2002).


ORDER

New and material evidence sufficient to reopen a claim for service connection for tinnitus having been received, the appeal is granted to this extent.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


